[Cite as Abbott v. Ohio Univ., 2011-Ohio-2133.]

                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




SUSAN E. ABBOTT

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

Case No. 2010-11579-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Susan E. Abbott, filed this action against defendant, Ohio
University (OU), contending her 2006 GMC Envoy was damaged on October 13, 2010
as a proximate cause of negligence on the part of OU personnel in conducting lawn
maintenance activity on university grounds.
        {¶ 2} 2)       In her complaint, plaintiff requested damage recovery in the amount
of $538.20, the total cost of automotive repair for her vehicle. Plaintiff acknowledged
that she maintains insurance coverage for automotive damage with a $250.00
deductible provision.           The $25.00 filing fee was paid and plaintiff requested
reimbursement of that cost along with her damage claim.
        {¶ 3} 3)       Defendant filed an investigation report neither admitting nor denying
liability in this matter. Defendant did dispute plaintiff’s claim pointing out she carries
insurance coverage with a $250.00 deductible provision.            Defendant stated, “[t]he
University, however, is agreeable to a decision in the amount of $275 which would
include (plaintiff’s) out-of-pocket expenses, her collision deductible of $250 and the filing
fee.”
        {¶ 4} 4)     Plaintiff filed a response requesting judgment in her favor for the full
amount of damages claimed, $538.20.
                                  CONCLUSIONS OF LAW
        {¶ 5} 1)     Defendant was charged with a duty to exercise reasonable care for
the protection of plaintiff’s property while performing any maintenance work. Hoelle v.
Miami Univ., Ct. of Cl. No. 2005-06970-AD, 2005-Ohio-4643. In regards to the facts of
this claim, negligence on the part of defendant has been shown. Rust v. Miami Univ.,
Ct. of Cl. No. 2005-01226-AD, 2005-Ohio-1248; Laux v. Cleveland State Univ., Ct. of Cl.
No. 2007-01410-AD, 2007-Ohio-2409; Dunlap v. Ohio University, Ct. of Cl. No. 2009-
06010-AD, 2009-Ohio-7081.
        {¶ 6} 2)     R.C. 2743.02(D) provides:
        “(D) Recoveries against the state shall be reduced by the aggregate of insurance
proceeds, disability award, or other collateral recovery received by the claimant. This
division does not apply to civil actions in the court of claims against a state university or
college under the circumstances described in section 3345.40 of the Revised Code.
The collateral benefits provisions of division (B)(2) of that section apply under those
circumstances.”
        Also, R.C. 3345.02(B)(2) states in pertinent part:
        “If a plaintiff receives or is entitled to receive benefits for injuries or loss allegedly
incurred from a policy or policies of insurance or any other source, the benefits shall be
disclosed to the court, and the amount of the benefits shall be deducted from any award
against the state university or college recovered by plaintiff.”
        {¶ 7} 3)     Defendant is liable to plaintiff for her insurance coverage deductible,
$250.00, plus the $25.00 filing fee which may be reimbursed as compensable costs
pursuant to R.C. 2335.19.         See Bailey v. Ohio Department of Rehabilitation and
Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.


                                  Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us
SUSAN E. ABBOTT

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant
        Case No. 2010-11579-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $275.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Susan E. Abbott                            George T. Wendt, Risk Manager
37019 Rocksprings Road                     Ohio University
Pomeroy, Ohio 45769                        160 Union Street
                                           HDL Center 166H
                                           Athens, Ohio 45701
RDK/laa
1/25
Filed 2/16/11
Sent to S.C. reporter 4/29/11